FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         FEB 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10150

                Plaintiff-Appellee,             D.C. No.
                                                2:96-cr-00464-DLR-4
 v.                                             District of Arizona,
                                                Phoenix
RILEY BRIONES, Jr., AKA Unknown
Spitz,                                          ORDER

                Defendant-Appellant.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

      Judge Watford did not participate in the deliberations or vote in this case.